Citation Nr: 1302888	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  07-26 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for residuals of fracture to the right tibia-fibula, distal end, with degenerative changes. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1973 to April 1975 and from October 1975 to December 1976. 

This matter comes to the Board of Veterans' Appeals (Board) from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which granted an increased rating of 40 percent for residuals of fracture to the right tibia-fibula, distal end with degenerative changes, effective August 5, 2004.

The issue of entitlement to a TDIU also has been raised by the record, as reflected on the first page of the present decision.  Although the Veteran did not file a formal claim for a TDIU during this appeal, in statements and testimony he has asserted that his service-connected disabilities affect his employability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.

In August 2011, the Board remanded the Veteran's claims.  The VA Appeals Management Center (AMC) continued the previous denial of the increased rating claim and denied the TDIU claim in an August 2012 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

A review of the Veteran's claims file reveals that the Veteran requested a VA Central Office hearing before a Veterans Law Judge on his August 2007 VA Form 9, and that he was thereafter scheduled for such in July 2011.  He failed to report for the scheduled hearing.  He was thereafter afforded the opportunity to attend another VA Central Office hearing scheduled for December 2012.  However, in a statement dated November 2012, the Veteran requested postponement of the hearing and instead requested a Travel Board hearing at the RO, specifically noting that he would be unable to attend the VA Central Office hearing due to cost and transportation difficulty.

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  In the present appeal, neither the Veteran, nor his representative, has withdrawn the most recent request for a Travel Board hearing.  The Board also finds that the Veteran has shown good cause for his failure to appear for his previously scheduled hearing.  See 38 C.F.R. § 20.702(d).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for his requested Travel Board hearing before a Veterans Law Judge.  The Veteran should be notified of the date, time and place of such a hearing by letter mailed to his current address of record, with a copy to his representative.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


